DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-11 filed March 15, 2021, are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A copy of Brazilian patent application no. 10 2020 027013 3 was electronically retrieved by USPTO on July 1, 2021.  
Examiner notes that a certified copy of a different foreign priority application was filed August 2, 2021.  This filing appears unrelated to the instant application and may have been filed in error.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021, is being considered by the examiner.




Claim Objections
Claim(s) 1 and 3 is/are objected to because of the following informalities.
In claim 1, line 2, “(AMI)” should be inserted after “adaptive multiplane image”
In claim 3, line 3, “TFD” should be “Time Frequency Decomposition (TFD)”
In claim 3, second-to-last line, “Time-Frequence” should be “Time-Frequency”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-resolution” in claim 1 is a relative term which renders the claim indefinite. The term “high-resolution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is unclear what images qualify as “high-resolution” and what images do not.  Neither the specification nor the claims specify any distinction between “high-resolution” images and non-high (e.g., low) resolutions.  Is a 1024x1024-pixel image “high-resolution”?  What about a 256x256-pixel image?  This ambiguity makes the scope of the claim unclear and renders claim 1 indefinite.
For purposes of examination with respect to the prior art, “high-resolution” is construed to cover any image resolution.
Claims 2-11 include the indefinite limitation of claim 1, and therefore are also indefinite for at least the same reason.

Claim 1 recites the limitation "the image" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 previously introduces “a single high-resolution image” at line 2 and “a high-resolution image” at line 3.  It is unclear which of these images is being referred to as “the image”.
Claims 2-11 include the indefinite limitation of claim 1, and therefore are also indefinite for at least the same reason.
Examiner suggests amending claim 1 to recite “A method of generating an adaptive multiplane image from a singlethe single image as an input; …”

Claim 5 recites the limitation "the transition index vector" in lien 2.  There is insufficient antecedent basis for this limitation in the claim.
It appears that claim 5 should depend from claim 4, rather than claim 1.

Claim 6 recites the limitation "                        
                            Γ
                        
                    " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
It appears that claim 6 should depend from claim 5 (which should depend from claim 4), instead of claim 1.

Claim 7 recites a variable                     
                        N
                    
                , which is undefined.  This makes the scope of the claim unclear and renders the claim indefinite.
It appears that claim 7 should depend from claim 6, rather than claim 1.

Claim 8 states “The method as in claim 1, wherein a depth of each image plane is then defined as an average depth in a considered interval.” (emphasis added).
The meaning of “is then” is unclear.  It appears to be indicating that the definition of a depth of each frame occurs after some prior step, but it is unclear what that prior step is.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
It appears that claim 8 should depend from claim 7, rather than claim 1.  Examiner suggests amending claim 8 to recite “The method as in claim 7, wherein a depth of each image plane is 



Claim 9 recites the limitation "the input image frame" in line 1 on page 28.  There is insufficient antecedent basis for this limitation in the claim.
The only prior recitation of any input image frame is at claim 1, which recites “receiving a high-resolution image as an input” in line 3.  However, this input recited in claim 1 is received, then adaptively sliced into partial image planes, which are then processed by inpainting.  This indicates that the input frame of claim 1 exists before inpainting occurs.
Claim 9 recites that “the inpainting comprises: applying a morphological dilation in an occluded region to generate the input image frame”.  This indicates that the input frame of claim 9 is generated as part of inpainting.
Claim 9 is either (a) referring to some other input frame different from the one introduced in claim 1, which would lack adequate antecedent basis; or (b) referring to the same input frame introduced in claim 1, which would be contradictory and indefinite for the reasons noted above.

Claim 9 recites the limitation "the removed regions" in lines 2-3 on page 28.  There is insufficient antecedent basis for this limitation in the claim.
There is no prior recitation of removed regions.
Examiner suggests amending claim 9 as follows:
The method as in claim 1, wherein the inpainting comprises:
applying a morphological dilation in an occluded region to generate  an inpainting input image frame;
defining a binary mask corresponding to the inpainting input frame; and
computing target color pixels based at least in part on the inpainting input frame.

Claim 10 recites the limitation "the target color pixels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
It appears that claim 10 should depend from claim 9, rather than claim 1.

The meaning of “during inference” in claim 11 is unclear.
There is no prior recitation of, or requirement to perform, an inference.  Accordingly, it is unclear whether the steps recited in claim 11 are ever required to be performed.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Examiner suggests amending claim 11 to recite “during inpainting”.

As noted above, it appears that several of the claims should have dependencies different from those recited in the as-filed claims.  For purposes of examination with respect to the prior art, these claims are construed to have the apparent dependencies noted by Examiner.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 depends from claim 1.  Claim 1 requires “generating a depth map by performing a depth estimation process” (lines 4-5; emphasis added).  Claim 2 recites that “the generating of the depth map is avoided provided information of the depth map is already available” (lines 1-3; emphasis added).
Claim 1 requires generating a depth map, but claim 2 requires not generating a depth map under certain circumstances.  Accordingly, claim 2 does not include the limitation of claim 1 that requires depth map generation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Li’ (“Synthesizing Light Field From a Single Image with Variable MPI and Two Network Fusion,” November 2020).
Regarding claim 1, Li discloses a method of generating an adaptive multiplane image from a single high-resolution image (e.g., Fig. 2, single image is used to generate VMPI; Sec. 3.1, especially 2nd and 3rd pars. on pg. 229:4, VMPI is a multiplane image has variable inter-plane spacing that adapts to scene, which falls within the scope of “an adaptive multiplane image”), comprising: 
receiving a high-resolution image as an input (e.g., Fig. 2, left, input image; Also see Sec. 3, 1st par.); 
generating a depth map by performing a depth estimation process (Sec. 3, 2nd par., neural network is used to estimate depth; Fig. 2, left, depth input); 
performing adaptative slicing of the image into partial image planes (Sec. 3.1, especially 2nd and 3rd pars. on pg. 229:4, disparity is estimated for each of multiple layers to slice the image into adaptively-spaced partial image planes); 
processing the partial image planes with occluded regions by inpainting (Fig. 2, Sec. 3.2, Occluded CNN performs hallucination/inpainting on occluded regions); and 
rearranging the resulting image planes to form the AMI representation (e.g., pg. 229:4, 3rd par, planes/layers are sorted by disparity to form VMPI/AMI representation that can be used for novel view image creation).

Regarding claim 11, Li discloses the method as in claim 1, wherein, during inference, an image layer is fed to a model and pixels generated in a region are used as inpainting (Fig. 2, Sec. 3.2, input image is input to Occluded CNN model, which hallucinates/generates pixels in an occluded region as a form of inpainting).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of ‘Shih’ (“3D Photography using Context-aware Layered Depth Imaging,” 10 June 2020).
Regarding claim 2, Li teaches the method of claim 1.
Li teaches generating a depth map using a neural network (e.g., Sec. 3, 2nd par.).
Li does not explicitly teach that the generating of the depth map is avoided provided information of the depth map is already available.
However, Shih does teach that depth data may be estimated by a neural network from a single image if it is unavailable (e.g., Sec. 2, last par.), but that depth data may already be available from a dual-camera cell phone (e.g., Sec. 1, 2nd-to-last par.; Sec. 3, Layered depth image, last par.).
Shih further teaches that either source of depth data can be used successfully (e.g., Sec. 3, Layered depth image, last par.).  Using an available depth map, rather than generating a new one using a neural network, advantageously reduces the computational expense of an image processing method because the computations needed to generate a depth map are saved.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Li with the available depth map usage of Shih in order to improve the method with the reasonable expectation that this would result in a method that had lower computational expense by avoiding unnecessary depth map generation computations.  This technique for improving the method of Li was within the ordinary ability of one of ordinary skill in the art based on the teachings of Shih.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Shih to obtain the invention as specified in claim 2.	

Examination with Respect to the Prior Art
All of the pending claims have been examined with respect to the prior art.  Claims 3-10 have not been rejected under 35 U.S.C. 102 or 103.  However, all of these claims have been rejected under 35 U.S.C. 112(b) and therefore are not in condition for allowance at this time.
 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner notes other portions of Shih beyond those cited above, such as the inpainting described at Sec. 3.3
‘Tucker’ (“Single-View View Synthesis with Multiplane Images,” 2020; cited in IDS filed March 15, 2021)
Directly predicts a multiplane image with predetermined spacing of depth planes from a single input image using a neural network – e.g., Fig. 1
‘Zhou’ (“Stereo Magnification: Learning view synthesis using multiplane images,” 2018; cited in IDS filed March 15, 2021)
Introduces the multiplane image representation
‘Kopf’ (“One Shot 3D Photography,” 1 Sept. 2020)
Receives an input image, estimates depth, generates layers a different depths, inpaints occlusions in each layer, and forms a 3D representation – e.g., Fig. 1
Uses a layered depth image (LDI) representation, rather than a multiplane image (MPI) representation – Secs. 2 and 4.2

The following reference is NOT considered prior art, but nonetheless is considered pertinent to Applicant’s disclosure.
‘Luvizon’ (“Adaptive Multiplane Image Generation from a Single Internet Picture,” 26 Nov. 2020)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669